DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0270542 (Chappell hereinafter).
Regarding claim 1, Chappell teaches a fluid tank monitoring sensor that discloses a housing configured to attach to a barrier fluid tank (Housing of 202 with tank 210 per Figures 2C and 2D); an extension having a distal and a proximal end (Figures 2A-D with the proximal end at 252 and the distal end at 212), the proximal end being connected to the housing (Evident to support the sensor per ¶ 25); a sensor disposed at the distal end, configured to be disposed within the barrier fluid tank and configured to detect a parameter within the barrier fluid tank (Sensors 203/206 ¶ 22); and an electronic controller configured to determine whether the 
Regarding claim 2, Chappell’s teachings are described above in claim 1 where Chappell further discloses a display and the mitigation operation is a warning issued on the display (¶ 21). 
Regarding claim 4, Chappell’s teachings are described above in claim 1 where Chappell further discloses that the electronic controller is configured to send a signal altering a parameter of a pump operation based on the parameter detected within the barrier fluid tank (¶ 16).
Regarding claim 5, Chappell’s teachings are described above in claim 1 where Chappell further discloses that the sensor is a temperature sensor configured to detect a temperature within the barrier fluid tank and produce a temperature signal based on the detected temperature (¶ 16). 
Regarding claim 6, Chappell’s teachings are described above in claim 5 where Chappell further discloses a capacitive level sensing probe is configured to produce a level probe signal (¶ 18 and 22). 
Regarding claim 8, Chappell’s teachings are described above in claim 6 where Chappell further discloses that the level probe is compensated by the temperature signal (The control factors the sensed temperature into the scheme).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0270542 (Chappell) in view of US 2005/0236307 (Mazurek hereinafter). 
Regarding claim 3, Chappell’s teachings are described above in claim 1 but are silent with respect to a wireless communication system and the mitigation operation is a warning issued on the wireless communication system.
However, Mazurek teaches a level measurement device that discloses a wireless communication system and the mitigation operation is a warning issued on the wireless communication system (Figures 9 and 10 shows a wireless warning system with the indicator 214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication methods of Chappell with the wireless communication method to eliminate the need for hardwiring in remote applications. 
Regarding claim 7, Chappell’s teachings are described above in claim 6 but are silent with respect to the capacitive level sensing probe is an insulated spring steel rod.
However, Mazurek teaches a level measurement device that discloses the use of stainless steel which falls within the material definition of spring steel (¶ 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capacitive sensor of Chappell with the steel insulator to prevent the sensed material from corroded the exterior sensor body. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0270542 (Chappell) in view of US 2011/0203370 (Argov hereinafter).
Regarding claim 9, Chappell’s teachings are described above in claim 1 but are silent with respect that the sensor is a pressure transducer configured to detect a pressure within the barrier fluid tank.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensing of Chappell with the pressure transducer of Argov via simple substitution to obtain the well-known and predictable result of monitoring the pressure within the fluid tank. 
Regarding claim 10, Chappell’s modified teachings are described above in claim 9 where the combination of Chappell and Argov further discloses that the electronic controller is configured to analyze the pressure detected within the barrier seal fluid tank and compare the pressure with a pressure detected by an environmental pressure sensor (Argov ¶ 23-24 sensing the pressure with a comparative value).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0270542 (Chappell) in view of US 2010/0307236 (Giordano hereinafter).
Regarding claim 11, Chappell’s teachings are described above in claim 1 but are silent with respect to a multi-pole connector attached to the housing and configured to enable connection to test equipment.
However, Giordano teaches a pressure sensor that discloses the use of a multi-pole connector (¶ 30). The resultant combination would be such that the multi-pole connector would be applied to the sensor of Chappell and be fully capable of connecting to test equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Chappell with the multi-pole connector of Giordano to allow for further data transmission and direct user interaction with the sensor.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0270542 (Chappell) in view of US 2005/0268715 (Sabatino hereinafter).
Regarding claim 12, Chappell’s teachings are described above in claim 1 but are silent with respect that the housing attaches to the barrier fluid tank by a pressure fitting adapter.
However, Sabatino teaches an in tank level sensor that discloses the use of a pressure fitting to mount the sensor (Figures 2A and 2B show the sensing being placed into a threaded pressure fitting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting system of the sensor of Chappell with the pressure fitting of Sabatino to allow for easy removal and installation of the sensor. 
Regarding claim 13, Chappell’s modified teachings are described above in claim 12 where the combination of Chappell and Sabatino further discloses an electrically insulated grounding plate connected to the pressure fitting adapter and attached to the extension (Sabatino ground 221 in Figure 2A and ¶ 55).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0270542 (Chappell) in view of US 2015/0013646 (Qi hereinafter).
Regarding claim 14, Chappell’s teachings are described above in claim 1 but are silent with respect to a sealed cap disposed at the distal end of the extension and the sensor disposed within the sealed cap.
However, Qi teaches a level sensor for use in a fluid tank that discloses a sealed cap disposed at the distal end of the extension and the sensor disposed within the sealed cap (Figure 2 shows the threaded caps 113 and 103 at the equivalent distal locations of each sensor). The resultant combination would be such that a seal cap would be applied to the sensor of Chappell’s distal end of the extension and the sensor would be disposed within the boundaries of the sealed cap.
. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0270542 (Chappell) in view of US 2015/0185909 (Gecnuk hereinafter). 
Regarding claim 15, Chappell’s teachings are described above in claim 1 but are silent with respect that the sensor is low-pass filtered with a one-second running average.
However, Gecnuk teaches a capacitive sensing device here both Chappell’s capacitive sensors and Gecnuk’s capacitive sensors rely on the same operating principle. Gecnuk discloses the use of a sensor that is low-pass filtered with a one-second running average (¶ 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capacitive sensor of Chappell with the filtered running average of Gecnuk to only monitor the desired data while filtering out the undesirable or outlying data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746